     Case 1:20-cv-05769-RMB Document 5 Filed 06/22/20 Page 1 of 8 PageID: 77



NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

BRIAN D. HENDERSON,                  :       CIV. NO. 20-5769 (RMB)
                                     :
                     Petitioner      :
                                     :
        v.                           :            OPINION
                                     :
WARDEN DAVID ORTIZ,                  :
                                     :
                     Respondent      :


BUMB, District Judge

        Petitioner Brian D. Henderson, a prisoner confined in the

Federal Correctional Institution in Fort Dix, New Jersey (“FCI

Fort Dix”), filed a self-styled “Motion for an Emergency Order to

BOP to Release Petitioner due to Potential Death from Coronavirus.”

(Pet., Dkt. No. 1.) For screening purposes, the Court construed

the request as a petition for writ of habeas corpus under 28 U.S.C.

§ 2241, seeking release from prison under the CARES Act. (Order,

Dkt. No. 2.) Respondent file an answer to the Petition on May 20,

2020, opposing habeas relief. (Answer, Dkt. No. 3.) For the reasons

discussed below, the Court will dismiss the petition without

prejudice for failure to exhaust administrative remedies.

I.      BACKGROUND

        In his submission to this Court, which the Court construed as

a petition for writ of habeas corpus seeking release to home


                                         1
    Case 1:20-cv-05769-RMB Document 5 Filed 06/22/20 Page 2 of 8 PageID: 78



confinement under the CARES Act, Petitioner alleged FCI Fort Dix

is not taking sufficient measures to stop the spread of COVID-19

among inmates and lacks the medical resources to care for those

who are sick. (Pet., Dkt. No. 1.) Petitioner alleges he was

identified as being in imminent danger of death if infected with

COVID-19 due to his medical condition. (Id.) Therefore, he seeks

vacation of his sentence 1 or release to home confinement. (Id.)

       On May 14, 2008, a jury in the United States District Court,

Western District of North Carolina found Petitioner guilty of drug

and gun crimes. United States v. Barrera, Case No. 5:07-cr-23

(W.D.N.C.) (Jury Verdict, ECF No. 112). 2 Petitioner is serving a

211-month    term   of   imprisonment.     Id.   (ECF   No.   360).   Assuming

Petitioner receives all good conduct time available, his projected

release date is June 27, 2022. (Declaration of James Reiser 3

(“Reiser Decl.”) ¶25 and Ex. 1, Dkt. No. 3-2.)

       According to Respondent, the Bureau of Prisons (“BOP”) has

taken significant measures to protect the health of the inmates in



1 This Court lacks jurisdiction to vacate or modify Petitioner’s
sentence. Petitioner may seek compassionate release from his
sentencing court under 18 U.S.C. § 3582(c)(1)(A), as modified by
the First Step Act, but must first exhaust his administrative
remedies with the Warden of FCI Fort Dix. See United States v.
Raia, 954 F.3d 594, 597 (3d Cir. 2020) (requiring exhaustion of
administrative remdies).
2   Available at www.pacer.gov.
3 James Reiser is a Case Management Coordinator at FCI Fort Dix.
(Reiser Decl., ¶1, Dkt. No. 3-2.)
                                       2
  Case 1:20-cv-05769-RMB Document 5 Filed 06/22/20 Page 3 of 8 PageID: 79



response to the pandemic. (Reiser Decl., ¶21.) Beginning April 13,

2020, BOP implemented Phase 6 of its Action Plan. (Reiser Decl.,

¶21(a)). All inmates in every BOP institution must be secured in

their assigned cells/quarters for a period of at least 14 days, in

order to stop any spread of the disease. (Id.) Only limited group

gathering is permitted, with attention to social distancing to the

extent possible. Id. Movement of inmates and detainees among

facilities is severely limited. Id.

     All staff and inmates have been issued an appropriate face

covering and strongly encouraged to wear the face covering when in

public areas when social distancing cannot be achieved. (Id.

¶21(b)). Every newly admitted inmate is screened for COVID-19

exposure risk factors and symptoms. (Id. ¶21(c)). Asymptomatic

inmates with risk of exposure are placed in quarantine. (Id.)

Symptomatic   inmates   are   placed     in   isolation   until   they   test

negative for COVID-19 or are cleared by medical staff as meeting

CDC criteria for release from isolation. (Id.) All staff are

screened for symptoms. (Id.) Staff registering a temperature of

100.4 degrees Fahrenheit or higher are barred from the facility

and staff with other symptoms can be placed on leave by a medical

officer. (Id.)

     Non-staff access to BOP facilities is restricted to

essential services (Id., ¶21(d)). Legal visits are permitted on

a case-by-case basis after the attorney has been screened for

                                     3
     Case 1:20-cv-05769-RMB Document 5 Filed 06/22/20 Page 4 of 8 PageID: 80



infection in accordance with the screening protocols in place

for prison staff and others. (Reiser Decl., ¶21(e), Dkt. No. 3-

2.) Updates of BOP’s modified operations are available to the

public on the BOP website at a regularly updated resource page:

www.bop.gov/coronavirus/index.jsp. (Id. ¶21(f)).

        As of May 6, 2020, FCI Fort Dix had 58 inmates who were

confirmed positive for COVID-19. (Id. ¶22.) 4 All of those inmates

were in the minimum security Camp, isolated together in a housing

unit located outside of the Low security institution. Id. As of

that date, no FCI Fort Dix inmates in Low security have been

confirmed positive for the virus. (Id.) Petitioner is housed on

the Low security compound. (Id., ¶23.)

        First, Respondent asserts that the petition should be denied

because Petitioner has not exhausted his administrative remedies;

he    has   not   filed   any   Administrative     Remedies    seeking    home

confinement. (Declaration of Christina Clark, ¶4 and Ex. 1, Dkt.

No. 3-1.) Second, Respondent submits that Petitioner does not meet

the eligibility requirements for discretionary release to home

confinement under 18 U.S.C. § 3582(c)(2), as modified by the CARES

Act. (Answer, Dkt. No. 3 at 29-30.) Petitioner was convicted of

possession of a firearm during a drug trafficking offense, which


4 As of June 19, 2020, the BOP reports there are 14 inmates
confirmed positive for COVID-19 at FCI Fort Dix.
Available at https://www.bop.gov/coronavirus/ (last visited June
19, 2020).
                                        4
  Case 1:20-cv-05769-RMB Document 5 Filed 06/22/20 Page 5 of 8 PageID: 81



is a violent offense; he has a medium-PATTERN score, which reflects

an elevated probability of his likelihood to recidivate; and he

has   a    significant     disciplinary    history,    including        a    recent

disciplinary    sanction     on   February    19,   2020    for   possessing        a

hazardous tool (a cell phone). (Reiser Decl., ¶25, Dkt. No. 3-2.)

Respondent argues that all of these factors disqualify Petitioner

from home confinement consideration under the Attorney General’s

guidance memoranda at this time. (Id. at 30.)

II.   DISCUSSION

      A.     Standard of Law

      A federal prisoner may challenge the execution of his or her

sentence in a petition for a writ of habeas corpus under 28 U.S.C.

§ 2241. Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 243-44

(3d Cir. 2005); Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001).

28 U.S.C. § 2241(c)(3) provides: “The writ of habeas corpus shall

not extend to a prisoner unless-- (3) He is in custody in violation

of the Constitution or laws or treaties of the United States….”

      Petitioner challenges his detention in FCI Fort Dix under the

CARES Act. Before the CARES Act was passed, 18 U.S.C. § 3624(c)(2)

provided the BOP with the authority to “place a prisoner in home

confinement    for   the    shorter   of     10   percent   of    the       term   of

imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2)

(effective July 19, 2019). As part of the CARES Act, Congress

sought to address the spread of the coronavirus in prisons by

                                      5
  Case 1:20-cv-05769-RMB Document 5 Filed 06/22/20 Page 6 of 8 PageID: 82



permitting BOP to expand the use of home confinement under §

3624(c)(2). See Pub. L. No. 116-36, § 12003(b)(2). Upon direction

of the Attorney General, Section 12003(b)(2) of the CARES Act

temporarily suspends the limitation of home confinement to the

shorter of 10 percent of the inmate’s sentence or 6 months.

       There is a judicially created exhaustion requirement for

habeas petitions brought under 28 U.S.C. § 2241. Callwood v. Enos,

230 F.3d 627, 633-34 (3d Cir. 2000). In the typical case, an

inmate’s failure to exhaust all stages of the administrative remedy

system prior to the filing of a habeas petition under 28 U.S.C. §

2241 is a proper basis for dismissal. Moscato v. Fed. Bureau of

Prisons, 98 F.3d 757, 761-62 (3d Cir. 1996).

       The administrative remedy procedure for the BOP is set forth

at 28 C.F.R. §§ 542.10 to 542.19. The procedure provides formal

review of any complaint that relates to any aspect of the inmate’s

confinement. 28 C.F.R. § 542.10(a). For most complaints, inmates

must   first   attempt   to   resolve       the   complaint   informally   with

institution staff. 28 C.F.R. § 542.13(a). If that fails, the inmate

may file an administrative remedy request with the Warden of the

institution, within 20 calendar days of the date on which the basis

for the request occurred. 28 C.F.R. § 542.14(a). If the Warden

denies the request, the inmate may file an appeal with the Regional

Director, within 20 calendar days of the date the Warden signed

the response. 28 C.F.R. § 542.15(a). If the Regional Director

                                        6
  Case 1:20-cv-05769-RMB Document 5 Filed 06/22/20 Page 7 of 8 PageID: 83



denies the appeal, the inmate may appeal that decision to the

General   Counsel    of   the    Federal      Bureau    of    Prisons,      within   30

calendar days from the date the Regional Director signed the

response.   Id.     Appeal   to    the       General    Counsel       is    the   final

administrative appeal. Id. “If the inmate does not receive a

response within the time allotted for reply, including extension,

the inmate may consider the absence of a response to be a denial

at that level.” 28 C.F.R. § 542.18.

     B.     Analysis

     Respondent     argues      that    the   petition       should    be    dismissed

because   Petitioner      failed   to    exhaust       administrative        remedies.

(Answer, ECF No. 5 at 11-13.) Prior to filing the petition,

Petitioner had not filed any administrative remedy request for

home confinement. (Clark Decl., ¶4, ECF No. 5-1 at 2; Ex. 1, ECF

No. 5-1 at 5-7.) Petitioner has not offered any justification for

his failure to exhaust prior to filing the present petition.

Furthermore, Petitioner has not alleged how the BOP failed to carry

out its duties under the CARES Act.

III. CONCLUSION

     For the reasons discussed above, the Court will dismiss the

petition without prejudice for failure to exhaust administrative

remedies.




                                         7
  Case 1:20-cv-05769-RMB Document 5 Filed 06/22/20 Page 8 of 8 PageID: 84



An appropriate Order follows.

Date:   June 19, 2020

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                     8
